This is an appeal by the employer and insurance carrier from an award for death benefits in favor of claimant. The State Industrial Board found that the deceased husband was employed as an erecting engineer and died of lobar pneumonia on January 1, 1935, as a result of accidental injuries sustained by him on January 24, 1934. The Board found that the death was the result of an unusual exposure on December 24, 1934, to a temperature ranging as high as 168 degrees. The evidence sustains the finding. (Lurye v. Stern Bros. Department Store, 275 N. Y. 182.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.